PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance, former ORS 475.992 (2003). He challenges, on federal Confrontation Clause grounds, the admission of a crime laboratory report identifying as methamphetamine the substance that was seized from him. The state concedes error under State v. Marroquin, 215 Or App 330, 168 P3d 1246 (2007), in which we reversed and remanded convictions due to the erroneous admission of laboratory reports in violation of Article I, section 11, of the Oregon Constitution. See generally State v. Birchfield, 342 Or 624, 157 P3d 216 (2007). Apart from its procedural posture, we agree that the facts in this case do not differ in any significant way from those in Marroquin. Accordingly, we accept the state’s concession.
Reversed and remanded.